206 P.3d 657 (2009)
Arthur S. WEST, Petitioner, and
David Koenig, Plaintiff, and
Walter R. Jorgensen, an individual, and Eve Johnson, an individual, Respondents,
v.
PORT OF OLYMPIA, a Washington municipal corporation, Respondent, and
Weyerhaeuser Company, a Washington corporation Respondent.
No. 82461-4.
Supreme Court of Washington.
April 29, 2009.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, at its April 28, 2009, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. The Petitioner's motion to file a supplemental brief and motion to strike the Port's response are denied. Respondent Jorgensen/Johnson's motion to strike West's reply in support of petition for review, motion to strike West's second reply/response and the request for RAP 18.1(j) attorney fees are denied. Respondent Jorgensen's request for RAP 18.9(a) attorney fees is granted.
For the Court
/s/ Gerry L. Alexander
CHIEF JUSTICE